Opinion by
Oliver, J.
In accordance with stipulation of counsel that the merchandise consists of HO gauge railroad accessories similar in all material respects to those the subject of United States v. Polk’s Model Craft Hobbies, Inc., *487et al. (47 CCPA 137, C.A.D. 746), except that the involved articles are in chief value of a type of plastic, not specially enumerated in the tariff act, which most resembles in use the metal railroad accessories in said O.A.D. 746, the claim of the plaintiff was sustained.